 
EXECUTION COPY
 
INDEMNIFICATION AGREEMENT
 
among
 
FINANCIAL SECURITY ASSURANCE INC.,
 
LONG BEACH ACCEPTANCE RECEIVABLES CORP.,
 
GREENWICH CAPITAL MARKETS, INC.
 
and
 
CITIGROUP GLOBAL MARKETS INC.
 
 
 
 
Dated as of March 13, 2007
 
Long Beach Acceptance Auto Receivables Trust 2007-A
 
$100,000,000 5.335% Asset Backed Notes, Class A-1,
$145,000,000 5.150% Asset Backed Notes, Class A-2,
$98,000,000 4.972% Asset Backed Notes, Class A-3,
$143,000,000 5.025% Asset Backed Notes, Class A-4
 

--------------------------------------------------------------------------------


 
Section 1.
 
Definitions
 
1
Section 2.
 
Representations, Warranties and Agreements of Financial Security
 
3
Section 3.
 
Representations, Warranties and Agreements of the Underwriters
 
6
Section 4.
 
Indemnification
 
7
Section 5.
 
Indemnification Procedures
 
8
Section 6.
 
Contribution
 
9
Section 7.
 
Miscellaneous
 
10
EXHIBIT A -   Opinion of Associate General Counsel    

 

--------------------------------------------------------------------------------


 
INDEMNIFICATION AGREEMENT
 
INDEMNIFICATION AGREEMENT, dated as of March 13, 2007, among FINANCIAL SECURITY
ASSURANCE INC. (“Financial Security”), LONG BEACH ACCEPTANCE RECEIVABLES CORP.
(the “Company”), GREENWICH CAPITAL MARKETS, INC. (“RBS GC”) and CITIGROUP GLOBAL
MARKETS INC., (“Citigroup” and, together with RBS GC, the “Underwriters”):
 
Section 1.  Definitions. For purposes of this Agreement, the following terms
shall have the meanings provided below:
 
“Agreement” means this Indemnification Agreement, as the same may be amended,
supplemented or otherwise modified from time to time in accordance with the
terms hereof.
 
“Commission” means the Securities and Exchange Commission.
 
“Company Party” means any of the Company, its parent, subsidiaries and
affiliates and any shareholder, director, officer, employee, agent or
“controlling person” (as such term is used in the Securities Act) of any of the
foregoing.
 
“Federal Securities Laws” means the Securities Act, the Securities Exchange Act
of 1934, the Trust Indenture Act of 1939, the Investment Company Act of 1940,
the Investment Advisers Act of 1940 and the Public Utility Holding Company Act
of 1935, each as amended from time to time, and the rules and regulations in
effect from time to time under such Acts.
 
“Financial Security Agreements” means this Agreement, the Spread Account
Agreement and the Insurance Agreement.
 
“Financial Security Information” has the meaning provided in Section 2(g)
hereof.
 
“Financial Security Party” means any of Financial Security, its parent,
subsidiaries and affiliates, and any shareholder, director, officer, employee,
agent or “controlling person” (as such term is used in the Securities Act) of
any of the foregoing.
 
“Free Writing Prospectus” means the Free Writing Prospectus dated March 12, 2007
relating to the securities.
 
“Indemnified Party” means any party entitled to any indemnification pursuant to
Section 4 hereof.
 
“Indemnifying Party” means any party required to provide indemnification
pursuant to Section 4 hereof.
 

--------------------------------------------------------------------------------


 
“Insurance Agreement” means the Insurance and Indemnity Agreement, dated as of
March 1, 2007, among Financial Security, the Company and LBAC, and Long Beach
Acceptance Auto Receivables Trust 2007-A as the same may be amended,
supplemented or otherwise modified from time to time in accordance with the
terms thereof.
 
“LBAC” means Long Beach Acceptance Corp., a Delaware Corporation.
 
“Losses” means (a) any actual out-of-pocket damages incurred by the party
entitled to indemnification or contribution hereunder, (b) any actual
out-of-pocket costs or expenses incurred by such party, including reasonable
fees or expenses of its counsel and other expenses incurred in connection with
investigating or defending any claim, action or other proceeding which entitle
such party to be indemnified hereunder (subject to the limitations set forth in
Section 5 hereof), to the extent not paid, satisfied or reimbursed from funds
provided by any other Person other than an affiliate of such party (provided
that the foregoing shall not create or imply any obligation to pursue recourse
against any such other Person), plus (c) interest on the amount paid by the
party entitled to indemnification or contribution from the date of such payment
to the date of payment by the party who is obligated to indemnify or contribute
hereunder at the statutory rate applicable to judgments for breach of contract.
 
“Offering Document” means the Prospectus, Prospectus Supplement, the Free
Writing Prospectus and any other material or documents delivered by the
Underwriters or any Underwriter Party to any Person in connection with the offer
or sale of the Securities; provided, however, the Summary Free Writing
Prospectus dated March 12, 2007, in respect of the Securities shall not be
included in this definition of “Offering Document”.
 
“Person” means any individual, partnership, joint venture, corporation, trust,
unincorporated organization, limited liability company, limited liability
partnership or other organization or entity (whether governmental or private).
 
“Policy” means the financial guaranty insurance policy delivered by Financial
Security with respect to the Securities.
 
“Prospectus” means, collectively, the Prospectus relating to the Securities
dated March 31, 2006, and the Prospectus Supplement.
 
“Prospectus Supplement” means the Prospectus Supplement dated March 19, 2007
relating to the Securities.
 
“Rating Agencies” has the meaning provided in the last paragraph of Section 2
hereof.
 
“Representative” means RBS GC as representative of the Underwriters.
 
2

--------------------------------------------------------------------------------


 
“Securities” means the Long Beach Acceptance Auto Receivables Trust $100,000,000
5.335% Asset Backed Notes, Class A-1, $145,000,000 5.150% Asset Backed Notes,
Class A-2, $98,000,000 4.972% Asset Backed Notes, Class A-3, $143,000,000 5.025%
Asset Backed Notes, Class A-4, each as described in the Prospectus Supplement
and covered by the Policy.
 
“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any rule or regulation in effect from time to time under such Act.
 
“Spread Account Agreement” means the Master Spread Account Agreement, dated as
of March 1, 2007 among the Company, the Collateral Agent specified therein,
Financial Security and the Trustee specified therein, as the same may be
amended, supplemented or otherwise modified from time to time in accordance with
the terms thereof.
 
“Underwriters” means RBS GC and Citigroup.
 
“Underwriter Information” has the meaning provided in Section 3(c) hereof.
 
“Underwriter Party” means any of the Underwriters, its respective parent,
subsidiaries and affiliates and any shareholder, director, officer, employee, or
agent of the “controlling person” (as such item is used in the Securities Act)
of any of the foregoing.
 
“Underwriting Agreement” means the Underwriting Agreement dated as of March 13,
2007 among the Company, LBAC and the Underwriters with respect to the offer and
sale of the Securities, as the same may be amended, supplemented or otherwise
modified from time to time in accordance with the terms thereof.
 
Section 2.  Representations, Warranties and Agreements of Financial Security.
Financial Security represents, warrants and agrees with the parties hereto as
follows:
 
(a)  Organization, Etc. Financial Security is a stock insurance company duly
organized, validly existing and authorized to transact financial guaranty
insurance business under the laws of the State of New York.
 
(b)  Authorization, Etc. The Policy and the Financial Security Agreements have
been duly authorized, executed and delivered by Financial Security.
 
(c)  Validity, Etc. The Policy and the Financial Security Agreements constitute
valid and binding obligations of Financial Security, enforceable against
Financial Security in accordance with their terms, subject, as to the
enforcement of remedies, to bankruptcy, insolvency, reorganization,
rehabilitation, moratorium and other similar laws affecting the enforceability
of creditors’ rights generally applicable in the event of the bankruptcy or
insolvency of Financial Security and to the application of general principles of
equity and subject, in the case of this Agreement, to principles of public
policy limiting the right to enforce the indemnification provisions contained
herein.
 
3

--------------------------------------------------------------------------------


 
(d)  Exemption From Registration. The Policy is exempt from registration under
the Securities Act.
 
(e)  No Conflicts. Neither the execution or delivery by Financial Security of
the Policy or the Financial Security Agreements, nor the performance by
Financial Security of its obligations thereunder, will conflict with any
provision of the certificate of incorporation or the bylaws of Financial
Security nor result in a breach of, or constitute a default under, any material
agreement or other instrument to which Financial Security is a party or by which
any of its property is bound nor violate any judgment, order or decree
applicable to Financial Security of any governmental or regulatory body,
administrative agency, court or arbitrator having jurisdiction over Financial
Security (except that, in the published opinion of the Securities and Exchange
Commission, the indemnification provisions of this Agreement, insofar as they
relate to indemnification for liabilities arising under the Securities Act, are
against public policy as expressed in the Securities Act and are therefore
unenforceable).
 
(f)  Financial Information. The consolidated balance sheets of Financial
Security as of December 31, 2005 and December 31, 2004 and the related
consolidated statements of income, changes in shareholder’s equity and cash
flows for the fiscal years then ended, and the interim consolidated balance
sheets for Financial Security as of September 30, 2006 and September 30, 2005,
and the related statements of income, changes in shareholders equity and cash
flows for the interim period then ended, furnished by Financial Security to the
Underwriters fairly present in all material respects the financial condition of
Financial Security as of such dates and for such periods in accordance with
generally accepted accounting principles consistently applied (subject as to
interim statements to normal year-end adjustments) and since the date of the
most current interim consolidated balance sheet referred to above there has been
no change in the financial condition of Financial Security which would
materially and adversely affect its ability to perform its obligations under the
Policy.
 
(g)  Financial Security Information. The information in the Prospectus
Supplement set forth under the caption “THE INSURER” (as revised from time to
time in accordance with the provisions hereof, the “Financial Security
Information”) is limited and does not purport to provide the scope of disclosure
required to be included in a prospectus with respect to a registrant in
connection with the offer and sale of securities of such registrant registered
under the Securities Act. Within such limited scope of disclosure, however, as
of the date of the Prospectus Supplement and as of the date hereof, the
Financial Security Information does not contain any untrue statement of a
material fact, or omit to state a material fact necessary to make the statements
contained therein, in the light of the circumstances under which they were made,
not misleading.
 
4

--------------------------------------------------------------------------------


 
(h)  Additional Information. Financial Security will furnish to the Underwriters
or the Company, upon request of the Underwriters or the Company, as the case may
be, copies of Financial Security’s most recent financial statements (annual or
interim, as the case may be) which fairly present in all material respects the
financial condition of Financial Security as of the dates and for the periods
indicated, in accordance with generally accepted accounting principles
consistently applied except as noted therein (subject, as to interim statements,
to normal year-end adjustments). In addition, if the delivery of a Prospectus
relating to the Securities is required at any time prior to the expiration of
nine months after the time of issuance of the Prospectus in connection with the
offering or sale of the Securities, the Company or the Underwriters will notify
Financial Security of such requirement to deliver a Prospectus and Financial
Security will promptly provide the Underwriters and the Company with any
revisions to the Financial Security Information that are in the judgment of
Financial Security reasonably necessary to prepare a supplement to the
Prospectus.
 
(i)  Opinion of Counsel. Financial Security will furnish to the Underwriters and
the Company, on the closing date for the sale of the Securities, an opinion of
its Assistant General Counsel, to the effect set forth in Exhibit A attached
hereto, dated such closing date and addressed to the Company and the
Underwriters.
 
(j)  Consents and Reports of Independent Accountants. Financial Security will
furnish to the Underwriters and the Company, upon request, as comfort from its
independent accountants in respect of its financial condition (i) at the expense
of the Person specified in the Insurance Agreement, a copy of the Prospectus,
including either a manually signed consent or a manually signed report of
Financial Security’s independent accountants and (ii) the quarterly review
letter by Financial Security’s independent accountants in respect of the most
recent interim financial statements of Financial Security.
 
Nothing in this Agreement shall be construed as a representation or warranty by
Financial Security concerning the rating of its insurance financial strength by
Fitch Ratings, Moody’s Investors Service, Inc., Standard & Poor’s and Rating and
Investment Information, Inc. or any other rating assigned by a rating agency
(collectively, the “Rating Agencies”). The Rating Agencies, in assigning such
ratings, take into account facts and assumptions not described in the Prospectus
and the facts and assumptions which are considered by the Rating Agencies, and
the ratings issued thereby, are subject to change over time.
 
5

--------------------------------------------------------------------------------


 
Section 3.  Representations, Warranties and Agreements of the Underwriters. Each
of the Underwriters represents, warrants and agrees with the parties hereto as
follows:
 
(a)  Compliance With Laws. Such Underwriter will comply in all material respects
with all legal requirements in connection with offers and sales of the
Securities and make such offers and sales in the manner provided in any Offering
Document.
 
(b)  Offering Document. Such Underwriter will not use, or distribute to other
broker-dealers for use, any Offering Document in connection with the offer and
sale of the Securities unless such Offering Document includes such information
as has been furnished by Financial Security for inclusion therein and the
information therein concerning Financial Security has been approved by Financial
Security in writing. Financial Security hereby consents to the information in
respect of Financial Security included in the Free Writing Prospectus and the
Prospectus Supplement. Each Offering Document will include the following
statement:
 
“The Policy is not covered by the property/casualty insurance security fund
specified in Article 76 of the New York Insurance Law”.
 
Each Offering Document including financial statements (other than financial
information included in the Financial Security Information) with respect to
Financial Security prepared in accordance with generally accepted accounting
principles will include the following statement immediately preceding such
financial statements:
 
“The New York State Insurance Department recognizes only statutory accounting
practices for determining and reporting the financial condition and results of
operations of an insurance company, for determining its solvency under the New
York Insurance Law, and for determining whether its financial condition warrants
the payment of a dividend to its stockholders. No consideration is given by the
New York State Insurance Department to financial statements prepared in
accordance with generally accepted accounting principles in making such
determinations.”
 
(c)  Underwriter Information. With respect to any Underwriter, all material
provided by such Underwriter for inclusion in any Offering Document (as revised
from time to time and certified by such Underwriter in writing to constitute
Underwriter Information, the “Underwriter Information”), insofar as such
information relates to such Underwriter, is true and correct in all material
respects. In respect of the Prospectus Supplement, the Underwriter Information
with respect to such Underwriter is limited to the information relating to such
Underwriter set forth (i) in the body of the Prospectus Supplement under the
caption “Method of Distribution” the first, second and last paragraph and (ii)
any other information certified in writing by such Underwriter to be Underwriter
Information.
 
6

--------------------------------------------------------------------------------


 
Section 4.  Indemnification.
 
(a)  Financial Security agrees, upon the terms and subject to the conditions
provided herein, to indemnify, defend and hold harmless each Company Party and
each Underwriter Party against (i) any and all Losses incurred by them with
respect to the offer and sale of the Securities and resulting from Financial
Security’s breach of any of its representations, warranties or agreements set
forth in Section 2 hereof and (ii) any and all Losses to which any Company Party
or Underwriter Party may become subject, under the Securities Act or otherwise,
insofar as such Losses arise out of or result from an untrue statement of a
material fact contained in any Offering Document or the omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein not misleading, in each case to the extent, but only to the
extent, that such untrue statement or omission was made in the Financial
Security Information included therein in accordance with the provisions hereof.
 
(b)  Each of the Underwriters agrees, severally and not jointly, upon the terms
and subject to the conditions provided herein, to indemnify, defend and hold
harmless each Financial Security Party against (i) any and all Losses incurred
by them with respect to the offer and sale of the Securities and resulting from
such Underwriter’s breach of any of its representations, warranties or
agreements set forth in Section 3 hereof and (ii) any and all Losses to which
any Financial Security Party may become subject, under the Securities Act or
otherwise, insofar as such Losses arise out of or result from an untrue
statement of a material fact contained in any Offering Document or the omission
to state therein a material fact required to be stated therein or necessary to
make the statements therein not misleading, in each case to the extent, but only
to the extent, that such untrue statement or omission was made in the
Underwriter Information with respect to such Underwriter included therein.
 
7

--------------------------------------------------------------------------------


 
(c)  Upon the incurrence of any Losses for which a party is entitled to
indemnification hereunder, the Indemnifying Party shall reimburse the
Indemnified Party promptly upon establishment by the Indemnified Party to the
Indemnifying Party of the Losses incurred.
 
Section 5.  Indemnification Procedures. Except as provided below in Section 6
with respect to contribution, the indemnification provided herein by an
Indemnifying Party shall be the exclusive remedy of any and all Indemnified
Parties for the breach of a representation, warranty or agreement hereunder by
an Indemnifying Party; provided, however, that each Indemnified Party shall be
entitled to pursue any other remedy at law or in equity for any such breach so
long as the damages sought to be recovered shall not exceed the Losses incurred
thereby resulting from such breach. In the event that any action or regulatory
proceeding shall be commenced or claim asserted which may entitle an Indemnified
Party to be indemnified under this Agreement, such party shall give the
Indemnifying Party written or telegraphic notice of such action or claim
reasonably promptly after receipt of written notice thereof. The Indemnifying
Party shall be entitled to participate in and, upon notice to the Indemnified
Party, assume the defense of any such action or claim in reasonable cooperation
with, and with the reasonable cooperation of, the Indemnified Party. The
Indemnified Party shall have the right to employ separate counsel in any such
action and to participate in the defense thereof at the expense of the
Indemnified Party; provided, however, that the fees and expenses of such
separate counsel shall be at the expense of the Indemnifying Party if (i) the
Indemnifying Party has agreed to pay such fees and expenses, (ii) the
Indemnifying Party shall have failed to assume the defense of such action or
proceeding and employ counsel satisfactory to the Indemnified Party in any such
action or proceeding or (iii) the named parties to any such action or proceeding
(including any impleaded parties) include both the Indemnified Party and the
Indemnifying Party, and the Indemnified Party shall have been advised by counsel
that (A) there may be one or more legal defenses available to it which are
different from or additional to those available to the Indemnifying Party and
(B) the representation of the Indemnifying Party and the Indemnified Party by
the same counsel would be inappropriate or contrary to prudent practice, in
which case, if the Indemnified Party notifies the Indemnifying Party in writing
that it elects to employ separate counsel at the expense of the Indemnifying
Party, the Indemnifying Party shall not have the right to assume the defense of
such action or proceeding on behalf of such Indemnified Party, it being
understood, however, that the Indemnifying Party shall not, in connection with
any one such action or proceeding or separate but substantially similar or
related actions or proceedings in the same jurisdiction arising out of the same
general allegations or circumstances, be liable for the reasonable fees and
expenses of more than one separate firm of attorneys at any time for all the
Company Parties, one such firm for all Underwriter Parties and one such firm for
all Financial Security Parties, as the case may be, which firm shall be
designated in writing by the Company in respect of the Company Parties, by the
Representative in respect of the Underwriter Parties and by Financial Security
in respect of the Financial Security Parties. The Indemnifying Party shall not
be liable for any settlement of any such claim or action unless the Indemnifying
Party shall have consented thereto or be in default in its obligations
hereunder. Any failure by an Indemnified Party to comply with the provisions of
this Section shall relieve the Indemnifying Party of liability only if such
failure is prejudicial to the position of the Indemnifying Party and then only
to the extent of such prejudice.
 
8

--------------------------------------------------------------------------------


 
Section 6.  Contribution.
 
(a)  To provide for just and equitable contribution if the indemnification
provided by any Indemnifying Party is determined to be unavailable for any
Indemnified Party (other than due to application of this Section), each
Indemnifying Party shall contribute to the Losses arising from any breach of any
of its representations, warranties or agreements contained in this Agreement on
the basis of the relative fault of each of the parties as set forth in Section
6(b) below; provided, however, that an Indemnifying Party shall in no event be
required to contribute to all Indemnified Parties an aggregate amount in excess
of the Losses incurred by such Indemnified Parties resulting from the breach of
representations, warranties or agreements contained in this Agreement.
 
(b)  The relative fault of each Indemnifying Party, on the one hand, and of each
Indemnified Party, on the other, shall be determined by reference to, among
other things, whether the breach of, or alleged breach of, any representations,
warranties or agreements contained in this Agreement relates to information
supplied by, or action within the control of, the Indemnifying Party or the
Indemnified Party and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such breach.
 
(c)  The parties agree that Financial Security shall be solely responsible for
the Financial Security Information, each Underwriter shall be solely responsible
for the Underwriter Information with respect to such Underwriter and that the
balance of each Offering Document shall be the responsibility of LBAC and the
Company.
 
(d)  Notwithstanding anything in this Section 6 to the contrary, no Underwriter
shall be required to contribute an amount in excess of the amount by which the
total principal balance of the Securities underwritten by such Underwriter
exceeds the amount of any damages that such Underwriter has otherwise been
required to pay in respect of any breach by such Underwriter of its
representations or warranties contained in Section 3 hereof.
 
(e)  No Person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
Person who was not guilty of such fraudulent misrepresentation.
 
9

--------------------------------------------------------------------------------


 
(f)  Upon the incurrence of any Losses entitled to contribution hereunder, the
contributor shall reimburse the party entitled to contribution promptly upon
establishment by the party entitled to contribution to the contributor of the
Losses incurred.
 
Section 7.  Miscellaneous.
 
(a)  Notices. All notices and other communications provided for under this
Agreement shall be delivered to the address set forth below or to such other
address as shall be designated by the recipient in a written notice to the other
party or parties hereto:
 
If to Financial Security:
 
Financial Security Assurance Inc.
31 West 52nd Street
New York, NY 10019
Attention: Senior Vice President—Transaction Oversight Department (with a copy
to the Attention of the General Counsel)


Re: Long Beach Acceptance Auto Receivables Trust 2007-A
Policy No. 51820-N


Confirmation: (212) 826-0100
Facsimile Nos.: (212) 339-3518, (212) 339-3529 (in each case in which notice or
other communication to Financial Security refers to an Event of Default, a claim
on the Policy or with respect to which failure on the part of Financial Security
to respond shall be deemed to constitute consent or acceptance, then a copy of
such notice or other communication should also be sent to the attention of each
of the General Counsel and the Head-Financial Guaranty Group and shall be marked
to indicate “URGENT MATERIAL ENCLOSED.”)
 
If to the Company:
 
Long Beach Acceptance Receivables Corp.
One Mack Centre Drive
Paramus, NJ 07652
Attention: General Counsel
Facsimile No.: (201) 262-6868
Confirmation: (201) 262-5222
 
10

--------------------------------------------------------------------------------


 
If to RBS GC:
 
Greenwich Capital Markets, Inc.
600 Steamboat Road
Greenwich, CT 06830
Attention: Asset-Backed Finance
Facsimile No: (203) 618-2164
Confirm No: (203) 622-5666
 
If to Citigroup:
 
Citigroup Global Markets Inc.
390 Greenwich Street, 6th Floor
New York, NY 10013
Attention: Asset Backed Finance
Facsimile No.: (212) 723-8591
Confirm No. (212) 723-9566
Phone: (212) 723-9562


(b)  Governing Law. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH, AND
THIS AGREEMENT AND ALL MATTERS ARISING OUT OF OR RELATING IN ANY WAY TO THIS
AGREEMENT SHALL BE GOVERNED BY, THE LAW OF THE STATE OF NEW YORK.
 
(c)  Assignments. This Agreement may not be assigned by any party without the
express written consent of each other party. Any assignment made in violation of
this Agreement shall be null and void.
 
(d)  Amendments. Amendments of this Agreement shall be in writing signed by each
party hereto.
 
(e)  Survival, Etc. The indemnity and contribution agreements contained in this
Agreement shall remain operative and in full force and effect, regardless of (i)
any investigation made by or on behalf of any Indemnifying Party, (ii) the
issuance of the Securities or (iii) any termination of this Agreement or the
Policy. The indemnification provided in this Agreement will be in addition to
any liability which the parties may otherwise have and shall in no way limit any
obligations of LBAC or the Company under the Underwriting Agreement or under the
Insurance Agreement.
 
(f)  Counterparts. This Agreement may be executed in counterparts by the parties
hereto, and all such counterparts shall constitute one and the same instrument.
 
11

--------------------------------------------------------------------------------


 
[Remainder of Page Intentionally Blank]
 
12

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the date first above written.
 

       
FINANCIAL SECURITY ASSURANCE INC.
 
   
   
  By:  
/s/ Ravi Gandhi 
 

--------------------------------------------------------------------------------

Name: Ravi Gandhi
 
Title:

 

       
LONG BEACH ACCEPTANCE RECEIVABLES CORP.
 
   
   
  By:  
/s/ George S. Ginsberg 
 

--------------------------------------------------------------------------------

Name: George S. Ginsberg
 
Title: Executive Vice President

 

       
GREENWICH CAPITAL MARKETS, INC.
 
   
   
  By:  
/s/ Jere P. Dieck 
 

--------------------------------------------------------------------------------

Name: Jere P. Dieck
 
Title: Managing Director

 

       
CITIGROUP GLOBAL MARKETS INC.
 
   
   
  By:  
/s/ Christopher D’Onofrio 
 

--------------------------------------------------------------------------------

Name: Christopher D’Onofrio
 
Title: Director

 

--------------------------------------------------------------------------------


 
EXHIBIT A
 
OPINION OF ASSOCIATE GENERAL COUNSEL
 
Based upon the foregoing, I am of the opinion that:
 
1.  Financial Security is a stock insurance company duly organized, validly
existing and authorized to transact financial guaranty insurance business under
the laws of the State of New York.
 
2.  The Policy, the Insurance Agreement and the Indemnification Agreement been
duly authorized, executed and delivered by Financial Security.
 
3.  The Policy, the Insurance Agreement and the Indemnification Agreement
constitute valid and binding obligations of Financial Security, enforceable
against Financial Security in accordance with their terms, subject, as to the
enforcement of remedies, to bankruptcy, insolvency, reorganization,
rehabilitation, moratorium and other similar laws affecting the enforceability
of creditors’ rights generally applicable in the event of the bankruptcy or
insolvency of Financial Security and to the application of general principles of
equity and subject, in the case of the Indemnification Agreement, to principles
of public policy limiting the right to enforce the indemnification provisions
contained therein insofar as they relate to indemnification for liabilities
arising under applicable securities laws.
 
4.  The Policy is exempt from registration under the Securities Act of 1933, as
amended (the “Act”).
 
5.  Neither the execution or delivery by Financial Security of the Policy or the
Insurance Agreement or the Indemnification Agreement, nor the performance by
Financial Security of its obligations thereunder, will conflict with any
provision of the certificate of incorporation or the bylaws of Financial
Security or, to the best of my knowledge, result in a breach of, or constitute a
default under, any agreement or other instrument to which Financial Security is
a party or by which it or any of its property is bound or, to the best of my
knowledge, violate any judgment, order or decree applicable to Financial
Security of any governmental or regulatory body, administrative agency, court or
arbitrator having jurisdiction over Financial Security (except that in the
published opinion of the Securities and Exchange Commission the indemnification
provisions of the Indemnification Agreement, insofar as they relate to
indemnification for liabilities arising under the Act, are against public policy
as expressed in the Act and are therefore unenforceable).
 
A-1

--------------------------------------------------------------------------------


 
 
6.  In addition, please be advised that I have reviewed the description of
Financial Security under the caption “THE INSURER” in the Prospectus Supplement
dated March 19, 2007 and in the Free Writing Prospectus dated March 12, 2007
(each, an “Offering Document”) of the Company with respect to the Securities.
The information provided in each Offering Document with respect to Financial
Security is limited and does not purport to provide the scope of disclosure
required to be included in a prospectus with respect to a registrant under the
Securities Act of 1933, as amended, in connection with the public offer and sale
of securities of such registrant. Within such limited scope of disclosure,
however, there has not come to my attention any information which would cause me
to believe that the description of Financial Security referred to above, as of
the date of the Free Writing Prospectus, the date of the Prospectus Supplement
or the date hereof, contained any untrue statement of a material fact or omitted
to state a material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading (except that no
opinion is rendered with respect to any financial statements or other financial
information contained or referred to therein).
 
 
 
A-2

--------------------------------------------------------------------------------

 

